Title: To Thomas Jefferson from Henry Dearborn, 8 October 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            Octobr. 8th. 1802
          
          On further enquirey & concideration I am induced to repeat my request for the appointment of the officers I had the honour of proposing for your concideration yesterday.—
          McComb, Swift & Levy being in the Army and having strong claims on the score of services for promotion, on general principles it would be improper to postpone them.
          Irwin, Gay & Chew are said to be active republicans.—
          Taylor, Sims & Emmery may be concidered as having no politics, but would probably be fixed by their appointments.
          with respectful conciderations I am Sir Your Huml Servt
          
            H. Dearborn
          
        